Exhibit 16.1 Conner & Associates, PC 110 South State Street, Suite 200 Newtown, Pennsylvania 18940 February 2, 2012 U. S. Securities and Exchange Commission 450 Fifth Street NW Washington DC20549 Re:Prevention Insurance.com Dear Sir/Madam: We have read Item 4.01 of the Form 8-K, dated February 2, 2012, of Prevention Insurance.comregarding the recent change of auditors.We agree with such statement made regarding our firm.We have no basis to agree or disagree with other statements made under Item 4.01. Yours truly, /s/ Conner & Associates, PC Conner & Associates, PC
